Citation Nr: 0719226	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  06-38 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for Crohn's disease, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1983 to January 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
the Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran appeared before a local hearing officer at the RO 
in October 2006 and at a videoconference before the 
undersigned Law Judge in May 2007.  

At his May 2007 hearing, the veteran made a motion to advance 
his appeal on the Board's docket.  The Board granted his 
motion.  

At his May 2007 hearing, the veteran, though his 
representative, claimed clear and unmistakable error in the 
May 2001 and February 2002 rating determinations, which 
assigned 10 percent and then 30 percent disability 
evaluations for Crohn's disease, then classified as 
ulcerative colitis.  These issues are referred to the RO for 
initial adjudication.  

The veteran also raised the issue of a total disability 
evaluation based upon unemployability.  While the Board is 
granting the veteran the full benefit sought on appeal, the 
issue of a total rating based upon individual unemployability 
prior to the date assigned by the RO for the 100 percent 
disability is also referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected Crohn's disease resulted in a 
total colectomy with a diverting loop ileostomy, which causes 
the veteran to have to change his bag up to 30 times per day.  


CONCLUSION OF LAW

The criteria for a 100 percent disability for Crohn's disease 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.20, 4.114, Diagnostic Codes 7323, 7333 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§  5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The Board notes that the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision on this issue, further assistance is unnecessary to 
aid the appellant in substantiating his claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 7323, concerning ulcerative colitis, a 
30 percent disability rating is awarded for moderately severe 
impairment, with frequent exacerbations; a 60 percent 
disability rating is awarded for severe impairment, with 
numerous attacks yearly and with malnutrition, with health 
only fair during remissions; and a 100 percent rating is 
awarded for pronounced impairment, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications such as liver abscess.  38 C.F.R. § 4.114, 
Diagnostic Code 7323.

Under Diagnostic Code 7333, stricture of the rectum or anus 
will be awarded a 30 percent evaluation for moderate 
reduction of lumen, or moderate constant leakage.  A 50 
percent evaluation will be awarded for great reduction of 
lumen, or extensive leakage.  A maximum 100 evaluation will 
be awarded where the condition requires a colostomy.  
38 C.F.R. § 4.114, Diagnostic Code 7323

A review of the record reveals that the veteran was diagnosed 
as having possible ulcerative colitis in service.  

In June 1994, the veteran underwent a total colectomy with a 
diverting loop ileostomy to treat his chronic ulcerative 
colitis.  

In January 2001, service connection was granted for 
ulcerative colitis and a 10 percent disability evaluation was 
assigned.  In February 2002, the evaluation was increased to 
30 percent.  

Treatment records obtained in conjunction with the veteran's 
claim for an increased evaluation reveal that the veteran was 
seen with complaints of abdominal pain with bloody diarrhea 
and gas pains in April 2005.  A July 2005 flexible 
sigmoidoscopy was suspicious for Crohn's disease.  

At the time of his October 2006 hearing, the veteran 
testified that he would go to the bathroom 10 times per day.  
He noted that on a bad day he would have 20 to 30 bowel 
movements.  He stated that he had a bowel movement every time 
he urinated.  The veteran testified that he had gone to the 
bathroom five times prior to the hearing.  He noted that he 
was hospitalized in August 2006.  The veteran indicated that 
he had recently left his employment.  He noted that his 
career counselor told him not tell people about his 
disability.  The veteran stated that he would have blood in 
his underwear.  He testified that they had done an ileoanal 
pull through and had taken 10 inches of the small intestines 
and the ileum and made a pouch out of it and connected that 
back to the rectum.  He stated that the disease would 
fluctuate.  He reported that he was on Iopromide to slow down 
the bowel movements.  

At the time of a November 2006 VA examination, the veteran 
reported that he had to go to the bathroom 10 times per day 
on a good day.  On a bad day, he had to go to the bathroom up 
to 30 times.  The veteran noted having weekly nausea.  He had 
persistent diarrhea more than six times per day.  The veteran 
reported having 3 attacks per week and up to 150 attacks per 
year.  He also noted flatulence and fatigue.  He stated that 
he frequently had bloody stools.  There were no signs of 
weight loss or malnutrition.  There was no fistula, abdominal 
mass, or abdominal tenderness.  

The examiner rendered a diagnosis of Crohn's disease.  He 
noted that the veteran was currently unemployed as a result 
of having lost his security clearance.  He stated that the 
veteran's Crohn's disease had significant general 
occupational effects.  He noted that the veteran had fecal 
incontinence and other problems.  The examiner stated that 
the veteran would have to leave his desk up to ten times per 
day to go to the toilet and that he would have to stay in the 
toilet for up to 10 minutes per visit.  The examiner noted 
that the veteran's Crohn's disease had a moderate impact on 
his chores, recreation, and traveling, and a mild impact on 
his shopping feeding, and exercising.  It had no effect on 
his bathing, dressing, and grooming.  The examiner indicated 
that the veteran had to plan all activities around the 
availability of a rest room.  

At his May 2007 hearing, the veteran testified that he last 
worked in July 2006.  His representative clarified that when 
the veteran talked about a bowel movement, he meant that he 
had to go down to the rest room to change his bag.  The 
veteran stated that the bag would fill up and he would have 
to leave in order to change the bag.  The veteran also 
reported having "stains and mess" prior to changing the 
bag.  He also noted testified as to having a lot of pain and 
fevers and being interrupted in his daily activities.  The 
veteran indicated that he had to change his bag many times 
during the day.  

An evaluation in excess of 30 percent would not be warranted 
under DC 7323 as the veteran has not been shown to have 
malnutrition at any time.  

In the alternative, the veteran's disability could be rated 
under DC 7333.  The veteran underwent a total colectomy with 
a diverting loop ileostomy.  This results in him having to 
empty his bag up to 30 times per day on bad days.  It also 
results in him having soiled clothing and undergarments from 
emptying the bag and having over spill.  Moreover, the 
November 2006 VA examiner indicated that the veteran had to 
plan all his activities around the availability of a rest 
room.  While rectal stricture has not been identified, the 
disability is equivalent to such stricture because the rectum 
has been surgically bypassed.  As the total colectomy with a 
diverting loop ileostomy resulted from the veteran's service-
connected Crohn's disease, which essentially functions as a 
colostomy, a 100 percent disability evaluation is warranted 
under DC 733.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

A 100 percent disability evaluation for Crohn's disease is 
granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


